IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANN M. ROGERS,                              : No. 104 MAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ROBERT P. BAUCHWITZ,                        :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.